Case: 1:19-cv-05965 Document #: 73-7 Filed: 09/24/20 Page 1 of 7 PageID #:1425




                EXHIBIT G
   Case:
    Case:1:19-cv-05965
           1:19-cv-05965
                       Document
                         Document
                                #:#:
                                  73-7
                                     1-7Filed:
                                        Filed:09/24/20
                                               09/05/19Page
                                                       Page22of
                                                              of77PageID
                                                                  PageID#:1426
                                                                         #:82




              Overdraft Services Disclosure and Acknowledgement Form
This Overdraft Services Disclosure and Acknowledgement Form describes the circumstances when EECU
(the credit union) may pay overdrafts in my checking account.

“Overdraft” means there is not enough “available” balance in my checking account for use. An insufficient
available balance may result for several reasons, including: (A) the payment of checks, electronic funds
transfers or other withdrawal requests; (B) payments authorized by me; (C) the return, unpaid, of items
deposited by me; (D) the imposition of applicable service charges; and (E) the deposit of items, which,
according to the credit union’s Funds Availability Policy, are treated as not yet “available” or finally paid.

If the credit union pays an overdraft, I will be charged an overdraft fee as described in the credit union’s
Fee Schedule, such schedule being updated periodically. “AVAILABLE” BALANCE IS USED TO DETERMINE
WHEN MY ACCOUNT IS OVERDRAWN.

The credit union currently offers two types of services to address overdrafts associated with my checking
account. Such services are subject to change without notice.

(1) Overdraft Transfer Service (from a share (savings) account)
The credit union will transfer funds from a share (savings) account to cover an overdraft. In the event I
would like to receive more information about the Overdraft Transfer Service, I may speak with a branch
representative or call the Member Contact Center at 817-882-0800 or 1-800-333-9934. THE OVERDRAFT
TRANSFER SERVICE MAY BE A LESS EXPENSIVE ALTERNATIVE TO COURTESY OVERDRAFT PROTECTION.
In accordance with the credit union’s Fee Schedule, as of March 2017, the overdraft transfer fee is $3
for each transfer. This fee is subject to change. I will receive advance notice of any fee increase in
accordance with state and federal law.

(2) Courtesy Overdraft Protection
       A.      Checks and ACH Transactions
               This service comes standard with my checking account and allows, but does not obligate,
               the credit union to pay an overdraft for:
                       (i) checks and other transactions made using my checking account number; and
                       (ii) automatic bills and ACH transactions.
                                (While not required by law, and although this service comes standard
                                with my checking account, the credit union nevertheless asks that I
                                acknowledge these disclosures by signing the Acknowledgement Form
                                which is located on the last page of this document.)
      B.       ATM and One-Time Every Day Debit Card Transactions
               (A Separate “Opt-In” is required for the payment of ATM and One-Time Every Day Debit
               Card Transactions.)
               This service may be available to me provided (1) I have authorized the credit union to pay
               overdrafts for Checks and ACH Transactions and (2) I have “opted-in” for the payment of:
                       (i) ATM transactions; and
                       (ii) one-time every day debit card transactions.

                If I want the credit union to authorize and pay overdrafts on my ATM and everyday debit
                card transactions, I must demonstrate my affirmative consent (“opt-in”) by signing a
                separate form containing certain disclosures required by Regulation E, 12 CFR Part 1005.

                                                                                                  Page 1 of 6
Overdraft Services Disclosure and Acknowledgement Form (1-30-17)
   Case:
    Case:1:19-cv-05965
           1:19-cv-05965
                       Document
                         Document
                                #:#:
                                  73-7
                                     1-7Filed:
                                        Filed:09/24/20
                                               09/05/19Page
                                                       Page33of
                                                              of77PageID
                                                                  PageID#:1427
                                                                         #:82

In accordance with the credit union’s Fee Schedule, as of March 2017, the Courtesy Overdraft
Protection fee is $34.00 for each overdraft. This fee is subject to change. I will receive advance notice of
any fee increase in accordance with state and federal law.

I may elect to opt-out of the payment of my overdrafts at any time by speaking with a branch
representative or by calling the Member Contact Center at 817-882-0800 or 1-800-333-9934.

The following is important information regarding my account balance, how transactions are posted to
my account, and when an overdraft fee will be charged. I should read these disclosures carefully. If I
have questions, I should see a branch representative or call the Member Contact Center at 817-882-0800
or 1-800-333-9934.

MY CHECKING ACCOUNT BALANCE. My checking account has two kinds of balances: ( 1 ) the “actual”
or “current” balance and (2) the “available” balance. Both balance types may be checked when I review
my account online, through mobile banking, at an ATM, at a branch, or if I call the credit union.

It is important to understand how the two balances work so that I know how much money is in my account
at any given time. This section explains actual and available balances and how they work.

Actual Balance

My actual balance (also known as “current” balance) is the amount of money in my account at the
beginning of a business day. This amount does not include any pending deposits or withdrawals.

My actual balance reflects transactions that have “posted” to my account but it does not include
transactions that have been authorized and are pending (i.e., “not posted”). While it may seem that the
actual balance is the most up-to-date display of the funds that I can spend from my account, this is not
always the case. My account may have purchases, holds, fees, other charges or deposits made on my
account that have not yet posted and, therefore, will not appear in my actual balance.

Example of Actual Balance. If I have a $100.00 actual balance and I wrote a check for $60.00, then my
actual balance will show $100.00 because the actual balance does not include the pending check
transaction which has not yet posted. While my actual balance is $100.00, I have already spent $60.00.

Available Balance

My available balance is the amount of the actual balance that is available to me for use without incurring
an overdraft fee or transfer fee (as applicable). My available balance takes into account holds that have
been placed on deposits and pending transactions (such as pending debit card transactions) that the credit
union has authorized but that have not yet posted to my account. In other words, the available balance
is my actual balance less any pending ATM withdrawals, debit card purchases, ACH transaction, checks
being processed or other pending withdrawals from my account and less any deposits that are not yet
available due to the credit union’s funds availability policy. The available balance does not include
checks I have written that have not yet been processed or pre-scheduled debits (e.g., health club dues
automatically debited from my account at a certain time each month).

Example of Available Balance. If my actual balance and available balance are both $100 and I swipe my
debit card at a restaurant for $40, the merchant could ask the credit union to pre-authorize the payment.
The credit union would place a “hold” on my account for $40. My actual balance is still $100 because the
debit card transaction has not yet posted to my account; however, my available balance would be $60
because I have already authorized the $40 payment to the restaurant. When the restaurant submits the


                                                                                                Page 2 of 6
Overdraft Services Disclosure and Acknowledgement Form (1-30-17)
   Case:
    Case:1:19-cv-05965
           1:19-cv-05965
                       Document
                         Document
                                #:#:
                                  73-7
                                     1-7Filed:
                                        Filed:09/24/20
                                               09/05/19Page
                                                       Page44of
                                                              of77PageID
                                                                  PageID#:1428
                                                                         #:82
transaction for payment (which could be a few days later and could be for a different amount if I have
added a tip), the credit union will post the transaction to my account and my actual balance will be
reduced.

     “AVAILABLE” BALANCE IS USED TO DETERMINE WHEN MY ACCOUNT IS OVERDRAWN.

Example of Overdraft Fee for Insufficient Available Balance. If my actual balance and available balance are
both $100 and I swipe my debit card at a restaurant for $40, a hold is placed on my account and my
available balance will be reduced to $60. My actual balance is still $100 because the transaction has not
yet posted to my account. If a check that I had previously written for $70 clears through my account
before the restaurant charge is sent to the credit union for processing – I will incur an overdraft fee. This
is because my available balance was $60 when the $70 check was paid. In this case, the credit union may
pay the $70 check under either the overdraft transfer service (if such service is set-up and funds are
available) or the courtesy overdraft protection service and charge me the applicable overdraft fee
(which, as of March 2017, is $3 for each overdraft transfer or $34 for per-item for courtesy overdraft
protection). The overdraft fee will also be deducted from my account, further reducing my available
balance. Fees are subject to change. I will receive advance notice of any fee increase in accordance
with state and federal law.

HOW TRANSACTIONS ARE POSTED TO MY ACCOUNT. There are basically two types of transactions in my
account: (1) credits or deposits of money into my account, and (2) debits or payments out of my account.
It is important to understand how each is applied to my account so that I know how much money I have
and how much is available to me at any given time. This section explains generally how and when the
credit union posts transactions to my account.

Credits. Most deposits are added to my account when the credit union receives them. For some checks I
deposit, only $200 will be made available at the time of deposit. There may be extended holds on certain
checks. Thus, my available balance may not reflect the most recent deposits to my account. For details
on the availability for withdrawal of my deposits, I should see the section of my membership agreement
and/or applicable disclosure(s) addressing funds availability.

Debits. There are several types of debit transactions or payments out of my account. Each type of debit
transaction is described generally below. There are many ways transactions are presented for payment
by merchants, and the credit union is not necessarily in control of when transactions are received.

        Checks. When I write a check, it is processed through the Federal Reserve system. The credit union
        receives data files of cashed checks from the Federal Reserve each business day. The checks drawn
        on my account are compiled from these data files and paid daily. To my benefit, when multiple
        withdrawals are processed in the same debit posting, items will be processed from the lowest to
        highest amount.

        ACH Payments. The credit union receives data files every business day from the Federal Reserve
        with Automated Clearing House or ACH transactions. These include, for example, automatic bill
        pays. To my benefit, when multiple withdrawals are processed in the same debit posting, items
        will be processed from the lowest to highest amount.

        Point of Sale (POS) Debit Card Transactions. These are transactions where I use my debit card and
        I enter my PIN number at the time of the sale. They are similar to ATM withdrawals because money
        is usually deducted from my account immediately at the time of the transaction.

        Signature Debit Card Transactions. These are transactions where I make a purchase with my debit
        card and I do not enter my PIN. In these situations, the merchant may seek prior authorization

                                                                                                 Page 3 of 6
Overdraft Services Disclosure and Acknowledgement Form (1-30-17)
   Case:
    Case:1:19-cv-05965
           1:19-cv-05965
                       Document
                         Document
                                #:#:
                                  73-7
                                     1-7Filed:
                                        Filed:09/24/20
                                               09/05/19Page
                                                       Page55of
                                                              of77PageID
                                                                  PageID#:1429
                                                                         #:82
        for the transaction. When that happens, the credit union generally places a temporary hold
        against the available funds in my account. The credit union refers to this temporary hold as an
        “authorization hold,” and the amount of the authorization hold will be subtracted from my
        available balance. Authorization holds are deducted from my available balance, but not my
        actual balance as they are received by the credit union. At some point after I perform the
        transaction, it is processed by the merchant and submitted to the credit union for payment.
        This can happen hours or sometimes days after I perform the transaction, depending on the
        merchant and its processing company. [Please be advised that some lower dollar signature debit
        card transactions may be processed as a POS transaction (without entry of my PIN), deducting
        money from my account immediately at the time of the transaction; the credit union has no control
        over how transactions are processed or routed by a merchant].

        Please note: The amount of an authorization hold may differ from the actual payment to the
        merchant because the final transaction amount may not yet be known to the merchant when the
        authorization request is submitted to the credit union. For example, if I use my debit card at a
        restaurant, a hold will be placed in the amount of the bill presented to me, but when the
        transaction posts it will include any tip that I may have added to the bill. This may also be the case
        where I swipe my debit card at car rental companies, gas stations, hotels and other retail
        establishments. The credit union cannot control how much a merchant asks the credit union to
        authorize, or when a merchant submits a transaction for payment.

This is a general description of how certain types of transactions are posted. These practices may change
and the credit union reserves the right to pay items in any order it choses as permitted by law.

The credit union may receive multiple deposit and withdrawal transactions on my account in many different
forms throughout each business day. THIS MEANS THAT I MAY BE CHARGED MORE THAN ONE OVERDRAFT
FEE IF THE CREDIT UNION PAYS MULTIPLE TRANSACTIONS WHEN MY ACCOUNT IS OVERDRAWN. THERE IS NO
LIMIT ON THE TOTAL FEES THE CREDIT UNION CAN CHARGE ME FOR OVERDRAWING MY ACCOUNT.

The best way to know how much money I have and avoid paying transfer or overdraft fees is to record
and track all of my transactions closely.

The credit union is not obligated to pay any item presented for payment if my account does not contain
sufficient available funds. Rather than automatically returning, unpaid, any non-sufficient funds items
that I may have, if my account is in good standing, which includes at least: (A) I am not in default on any
loan obligation, (B) my account is not continuously overdrawn for more than 20 days, (C) I make regular
deposits consistent with past practices, and (D) my account is not the subject of any legal or administrative
action, garnishment, order, freeze or levy, the credit union will consider, without obligation on the credit
union’s part, approving my reasonable overdrafts.

The credit union may refuse to pay an overdraft for me at any time, even though my account is in good
standing and even though the credit union has previously paid overdrafts for me. If the credit union does
not authorize and pay an overdraft, my transaction will be declined. The credit union has no obligation
to notify me before the credit union pays or returns any item. The amount of any overdraft plus my
overdraft fees that I owe the credit union will be due and payable upon demand. If there is an overdraft
paid by the credit union on an account with more than one owner, each owner, and agent if applicable,
drawing/presenting the item creating the overdraft, will be jointly and severally liable for such overdrafts
plus the overdraft fees. Once my account is overdrawn, I am obligated to bring my account to a positive
balance immediately. If my account is not brought positive immediately, the credit union may close my
account in accordance with applicable law, report such negative balance to Chexsystems (a nationwide
specialty consumer reporting agency under the federal Fair Credit Reporting Act (FCRA)) and/or refer my
account to third party collectors. I am responsible for all costs of collection including, but not limited to,

                                                                                                  Page 4 of 6
Overdraft Services Disclosure and Acknowledgement Form (1-30-17)
   Case:
    Case:1:19-cv-05965
           1:19-cv-05965
                       Document
                         Document
                                #:#:
                                  73-7
                                     1-7Filed:
                                        Filed:09/24/20
                                               09/05/19Page
                                                       Page66of
                                                              of77PageID
                                                                  PageID#:1430
                                                                         #:82
attorneys’ fees and costs of court.

Limitations: The credit union may, from time to time, limit the number of accounts eligible for overdraft
services. Overdraft service, without limitation, is not offered to money market or savings accounts.

The overdraft service does not constitute a guarantee or an actual or implied agreement between the
credit union and me, nor does it constitute an actual or implied obligation of or by the credit union. The
overdraft service represents a purely discretionary courtesy overdraft that the credit union may provide
to me from time to time and which may be cancelled, withdrawn or withheld by the credit union at any
time without prior notice or reason of cause.


                          -- Acknowledgment Form is on the following page --




                                                                                              Page 5 of 6
Overdraft Services Disclosure and Acknowledgement Form (1-30-17)
   Case:
    Case:1:19-cv-05965
           1:19-cv-05965
                       Document
                         Document
                                #:#:
                                  73-7
                                     1-7Filed:
                                        Filed:09/24/20
                                               09/05/19Page
                                                       Page77of
                                                              of77PageID
                                                                  PageID#:1431
                                                                         #:82




                                     Acknowledgement Form
              Overdraft Services for Checks, Automatic Bill Payments & ACH Transactions



 Please check the appropriate box 

       I have read and understood this Overdraft Services Disclosure and Acknowledgment Form and I
       agree to the payment of overdrafts for (A) checks and other transactions made using my checking
       account number and (B) automatic bill payments and ACH transactions.

       I do not want EECU to pay overdrafts for (A) checks and other transactions made using my checking
       account number and (B) automatic bill payments and ACH transactions.



 Printed Name: _________________________________________________________________________

 Signature: _____________________________________________________________________________

 Date: _________________________________________________________________________________

 EECU Account Number: __________________________________________________________________

 Date of Birth: __________________ Last 4 Digits of Social Security Number: ______________________

 “AVAILABLE” BALANCE IS USED TO DETERMINE WHEN MY ACCOUNT IS OVERDRAWN. I MAY BE CHARGED MORE THAN
 ONE OVERDRAFT FEE IF THE CREDIT UNION PAYS MULTIPLE TRANSACTIONS WHEN MY ACCOUNT IS OVERDRAWN.
 THERE IS NO LIMIT ON THE TOTAL FEES THE CREDIT UNION CAN CHARGE ME FOR OVERDRAWING MY ACCOUNT.


 If I don’t understand this Overdraft Services Disclosure and Acknowledgment Form, or if I have any
 questions, I can speak with a branch representative or I may call the Member Contact Center at 817- 882-
 0800 or 1-800-333-9934.

 I may elect to opt-out of the payment of my overdrafts at any time by speaking with a branch representative
 or by calling the Member Contact Center at 817-882-0800 or 1-800-333-9934.

 If I want the credit union to authorize and pay overdrafts on (A) my ATM transactions and (B) one-time
 everyday debit card transactions, I must demonstrate my affirmative consent (“opt-in”) by signing a
 separate form (EECU’s Consent Form for Overdraft Services – ATM & Everyday Debit Card Transactions)
 containing certain disclosures required by Regulation E, 12 CFR Part 1005.


                                     Complete and Return to EECU:
                                  P.O. Box 1777, Fort Worth, TX 76101
                              Fax: 817-882-0099, Email: service@eecu.org




                                                                                             Page 6 of 6
Overdraft Services Disclosure and Acknowledgement Form (1-30-17)
